Cite as 2015 Ark. 414

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-68

LATAVIOUS D. JOHNSON                             Opinion Delivered November   5, 2015
                    APPELLANT

V.                                               MOTION TO FILE BELATED BRIEF


STATE OF ARKANSAS
                                 APPELLEE        MOTION GRANTED.


                                       PER CURIAM


       Appellant, Latavious D. Johnson, by and through his attorney, Jeff Rosenzweig, moves

this court to file a belated brief. On August 5, 2015, Johnson filed a motion for extension of

brief time, and Johnson was granted an extension until September 9, 2015. On September 4,

2015, Johnson filed a second motion for extension of brief time asking this court to grant the

extension until September 29, 2015. On September 11, 2015, the court granted a final

extension with Johnson’s brief due on September 24, 2015. Due to a calendaring error,

Johnson tendered his brief on September 28, 2015, under the belief that it was being tendered

early, not late. That same day, the instant motion for belated brief was filed.

       We will accept a criminal appellant’s belated brief to prevent an appeal from being

aborted. See Brewton v. State, 375 Ark. 364, 290 S.W.3d 605 (2009) (per curiam). However,

good cause must be shown to grant the motion. See id.; see also Strom v. State, 356 Ark. 224,

147 S.W.3d 689 (2004) (per curiam) (holding that appellate counsel’s admitted failure to
                                  Cite as 2015 Ark. 414

timely file the brief constituted good cause to grant appellant’s motion for belated brief).

Mr. Rosenzweig admits fault for the failure to timely file Johnson’s brief. Accordingly, we

grant the instant motion and forward a copy of this opinion to the Committee on Professional

Conduct.

       Motion granted.




                                             2